El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El Fondo Insular de Emergencia es una asignación continua y permanente “del saldo en efectivo del fondo gene*222ral . . . que excedan de los saldos de las asignaciones con-signadas en la Ley de Presupuesto . . .” al cerrarse las operaciones de cada año económico. Artículo 3, Ley núm. 33 de 1932.1 En esta forma, constantemente reintegrado y aumentado el Fondo consistía allá para el 30 de junio de 1944 de $8,155,579.20. El artículo 4 de la Ley núm. 33 dis-pone que “El ‘Fondo Insular de Emergencia’ será aplicado a afrontar necesidades públicas inesperadas e imprevistas, causadas por calamidades, tales como guerras, huracanes, terremotos y plagas . . . ”. El artículo 7 dispone que “No se harán desembolsos del ‘Fondo Insular de Emergencia’ sino mediante resolución adoptada por el voto afirmativo de cuatro miembros de un comité constituido por cinco, como sigue: el Gobernador, el Presidente de la Cámara de Re-presentantes, el Presidente del Senado, el Tesorero y el Auditor de Puerto Rico.”
El 17 de mayo de 1944 el Comisionado del Interior soli-citó de dicho comité una asignación de $100,000 “para hacer frente a las inesperadas necesidades públicas causadas por la continua sequía reinante en la Isla ... a través del de-sarrollo de un programa de obras públicas . . . ”. El mismo día el Comisionado Interino de Agricultura y Comercio hizo una solicitud similar. Hizo constar que las cosechas de caña de azúcar, café y algodón habían sufrido considerable daño, y recalcó la seria situación en relación con los productos alimenticios como resultado de la sequía. En vista de ello solicitaba una asignación de $400,000 para aliviar el desem-pleo y para comprar semillas y abono para los agricultores más necesitados. El 22 de mayo se reunió el comité y por votación de 4 a 1 se dictó una resolución aprobando dichas peticiones y asignando las sumas solicitadas. El voto en contra fué dado por el Presidente de la Cámara.
*223El 19 de junio Rodríguez Pacheco, en su capacidad de contribuyente y como Presidente de la Cámara,2 radicó ante la corte de distrito una petición contra los restantes miem-bros del comité y contra otras personas solicitando una sen-tencia declaratoria al efecto de que la Ley núm. 33 era in-constitucional y nula, y que la resolución del 22 de mayo de -dicho Comité no tenía validez legal.3 El 28 de junio Rodrí-guez Pacheco, alegando que los fondos asignados para dicha resolución se estaban gastando rápidamente y pronto»la asig-nación se agotaría, solicitó una orden de entredicho y un injunction pendente lite. Esta solicitud se enmendó el 29 de .junio, y el mismo día se dictó una orden de entredicho y una orden para mostrar causa por las cuales no debía expedirse el injunction pendente lite. El 30 de junio los demandados solicitaron la desestimación, y el 24 de julio radicaron sus contestaciones a las peticiones de sentencia declaratoria y de injunction pendente lite. El 24 y el 31 de julio se celebró una vista en cuanto a la solicitud de injunction pendente lite en la que ambas partes presentaron prueba. La prueba de-mostró que de los fondos asignados por el comité a los De-partamentos de Interior y de Agricultura quedaban sin gas-tar, respectivamente, $15,905.94 y $205,545.40.
El 25 de agosto el juez de distrito radicó una extensa y cuidadosa opinión resolviendo que la Ley núm. 33 era invá-lida y nulas las actuaciones ‘realizadas de conformidad con la misma. Expedimos el auto de certiorari, bajo la Ley núm. 32 de 1943, para revisar la resolución de la corte de distrito *224de igual fecha concediendo un injunction preliminar prohi-biendo desembolsos ulteriores de los fondos en controversia.
Los miembros del comité primeramente alegan que la corte inferior cometió error al considerar la validez de la Ley núm. 33 en esta etapa de los procedimientos. Su posición es que la corte de distrito debió haberse limitado, en una moción de injunction preliminar, a determinar si había envuelta una seria y sustancial cuestión. ■ En apoyo de este argumehto citan el caso de Rivera v. Tugwell, Gobernador, 59 D.P.R. 841; 60 D.P.R. 81. No nos es posible entender la teoría sobre la cual basa el comité este punto. Como revelará la discusión de este caso, no puede dudarse que en el mismo estén envueltas serias y sustanciales cuestiones de derecho. Si fuéramos a aplicar el caso de Rivera v. Tugwell, probablemente tendríamos sin ulterior discusión que sostener la acción de la corte de distrito al conceder un injunction preliminar.4
Pero no estamos preparados para decir, bajo todas las circunstancias de este caso, que la corte de distrito no es-tuvo justificada en hacer en este caso una determinación de constitucionalidad. Se radicó una contestación, se presentó prueba, y se sometió el caso por los alegatos. No hubo con-troversia sustancial en cuanto a los hechos. Y es difícil por tanto imaginarnos de qué manera podrían ayudar a la corte de distrito prueba y argumentos adicionales. Además, era una cuestión de grave interés público que las cuestiones sus-citadas por este caso se decidieran prontamente. Quizás no hubiéramos criticado a la corte inferior si ésta no hubiera llegado a la determinación final, y hubiera dejado esa cues-tión para después de la vista de la petición de injunction permanente. Pero aparentemente la corte de distrito creyó *225que no sería de ningún fin práctico la posposición de dicha-determinación, y no podemos disentir de tal conclusión. El comité no nos ha demostrado que específicamente solicitó en la corte inferior tal medida restrictiva. Y como ya se ha indicado, de convenir con el comité, inevitablemente nos obli-garía a sostener el injunction, ya que es obvio que está en-vuelta una seria y sustancial cuestión. Es más, el caso en que descansa el comité, Rivera v. Tugwell, resolvió que era necesario un injunction preliminar.
Después de todo, este caso se resolvió por una pura cues-tión de derecho, que no puede ser cambiada por ninguna cantidad de prueba. La resolución expidiendo el injunction preliminar era apelable.5 Y el caso ha sido traído ante nos bajo la Ley núm. 32 que se aprobó para facilitar la “rápida determinación de la cuestión que se presenta” y que nos confiere amplias facultades, hasta el extremo de dictar lo que en esencia es una sentencia final cuando se trata de re-visar bajo ciertas circunstancias una mera orden de entre-dicho (Buscaglia v. Corte, supra). Sin establecer ninguna regla general que tienda a cubrir otros casos, concluimos por tanto que la corte inferior tenía derecho en este caso, a emitir su opinión en cuanto a la validez de la Ley núm. 33 y a actuar de conformidad con la misma al resolver la mo-ción de injunction preliminar.
Pasemos a los méritos del caso. En este caso nos encontramos con que las partes están considerablemente de acuerdo. El comité admite que la corte de distrito estuvo correcta al resolver que era una violación de la separación de poderes y una invasión inconstitucional por la Legislatura de las funciones ejecutivas el disponer en el artículo 7 de la Ley núm. 33 que el Presidente de la Cámara y el Presidente del Senado serán miembros del Comité que deberá *226aprobar todos los desembolsos del Fondo Insular de Emer-gencia. Springer v. Philippine Islands, 277 U. S. 189.6
Pero la próxima cuestión es un poco más difícil. ¿Están las cortes obligadas a anular en su totalidad la Ley núm. 33 debido a la admitida nulidad de aquella parte del artículo 7 que dispone la representación de la Legislatura en el comité? Aquí también las partes y la corte inferior están contestes en cuanto a la doctrina de derecho pertinente. La disputa surge, como suele casi siempre suceder, al tratarse de apli-car da doctrina a los hechos de este caso. La doctrina de derecho es ilusoriamente sencilla de exponer. Y como siem-pre los corrientes símbolos semánticos del derecho en los cuales siempre hay conformidad unánime al forjar la doc-trina evocan violenta discrepancia cuando hay que decidir un caso específico mediante la aplicación de la fórmula. De cualquier modo, empezaremos exponiendo las reglas para de-terminar si un estatuto — que se admite es nulo en parte — es nulo en su totalidad o sólo es nulo parcialmente.
: La fórmula tiene dos fases: (1) La ley debe ser de hecho capaz de ser separada; y (2) la Legislatura tiene que haber tenido en mente que la ley sea separable. Stern, Separability cmd Separability Clauses in the Supreme Court, 51 Harv. L. *227Bev. 76, expone la regla como signe: “ ... la Corte Su-prema, las cortes estatales y los comentaristas todos parece que están de acuerdo que la nulidad de una parte de un es-tatuto ... no afectará el remanente (1) si las disposiciones válidas . . . son capaces dé que se les dé efecto legal por sí solas, y (2) si la Legislatura hubiera tenido la intención de que existieran eliminándose las disposiciones inválidas”. Véase Dorchy v. Kansas, 264 U. S. 286, 289-90.
• El primer problema no merece seria consideración. El contribuyente no alega aquí, ni la corte de distrito lo resol-vió, que la ley era enteramente inválida porque la desapari-ción de las frases, nulas haría la ley impracticable. En ver-dad, los casos resuelven que es correcto extraer de una sec-ción de un estatuto palabras sueltas o frases declaradas in-válidas si con ello se puede dejar la sección y el remanente del estatuto en tal forma que se pueda poner en práctica.7 El artículo 7 de la Ley núm. 33 fácilmente pasa este examen. Dicho artículo, eliminándosele la disposición nula, dice como sigue: “no se harán desembolsos del ‘Fondo Insular de Emer-gencia’ sino mediante resolución adoptada por ... un comité, constituido por ... el Gobernador ... el Tesorero y el Auditor de Puerto Bico.”'8 Por tanto, procederemos a de-terminar si la Legislatura hubiera deseado que el estatuto, podado de esa manera, quadara en efecto.
Pero, antes de entrar de lleno en el caso ante nos, debe-mos tener en cuenta ciertas consideraciones preliminares. Las partes y la corte inferior descansan en los mismos ca-sos. Sin embargo, “la ley que ha surgido en cuanto a esta rama dé interpretación estatutaria no es- susceptible de un raciocinio preciso, a pesar de su frecuente uso y ramificación. *228Los casos de separabilidad están decididos a la luz de prin-cipios establecidos, pero cada decisión descansa principal-mente sobre sns propios hechos específicos.” 9
También la franqueza nos obliga a reconocer qne en tales casos “ ... lo qne la intención Legislativa fné o pudo haber sido es a lo sumo . . . una conjetura judicial”.10 Pero a falta de una. seguridad absoluta no estamos justificados en decir: La ley es parcialmente inválida; el permitir que sub-sista de una manera mutilada equivaldría a frustrar la vo-luntad de la Legislatura; por tanto la eliminamos en su to-talidad! Las funciones de las cortes serían en verdad trivia-les si actuaran como meros autómatas para registrar resul-tados producidos de un modo tan mecánico. No podemos lavarnos las manos en cuanto al problema tan fácilmente y, mezclando la metáfora, tirarlo, al regazo de la Legislatura. Toca a la Legislatura determinar en su próxima reunión si va a actuar a la luz de la nulidad parcial del estatuto. Mien-tras tanto, seríamos negligentes en el cumplimiento de nues-tro deber si en el ínterin no hiciéramos un laborioso esfuerzo para determinar, bajo las circunstancias concurrentes, la in-tención legislativa mediante la más correcta conjetura po-sible.
Y al hacer esto esfuerzo debemos tener en mente que “las palabras del Juez Cardozo, ‘Todas las tendencias du-rante los años recientes, por lo menos en esta corte, ha sido aplicar el principio de segregación con liberalidad cada vez mayor’ indudablemente exponen el punto de vista de la ma-yoría de las cortes. ’ ’11 Esta liberalidad se encuentra en la doctrina de que “no deben las cortes sacrificar las leyes en la creencia de que el legislar es un juego de capricho y fan-tasía . . . Nuestro derecho a destruir está restringido por *229los límites de la necesidad. Nuestro deber es preservar, a menos que al así hacerlo pervirtamos.”12
Otro poste indicador en cuanto a este problema de inter-pretación estatutaria debe ser examinado. “En ausencia de . -. . una . . . [cláusula de separabilidad], la presunción es que la Legislatura tuvo en mente que la ley fuera efectiva en su totalidad ... el efecto de una declaración estatutaria es crear en lugar de la presunción antes expuesta, la presun-ción contraria de separabilidad.” 13 (Corchetes nuestros.) Sin embargo, es difícil, si no imposible, determinar hasta qué punto esta terminología de presunciones ha influido los resultados reales en casos específicos. Ciertamente la ausen-cia de la cláusula de separabilidad, como en el presente, no es necesariamente decisiva o aun predominante. En verdad, el juez de distrito dijo aquí que habría resuelto que toda la ley era nula aun teniendo ésta una cláusula de separabili-dad. Tiene por miras establecer un criterio objetivo; sin embargo, como toda la ciencia en este campo, se presta in-dudablemente a un criterio subjetivo. Toda vez que la cláu-sula de separabilidad “es una mera ayuda; no un mandato inexorable”,14* algunas veces encontramos que se toma razón de ella, otras veces que se hace caso omiso de la misma. (Frost v. Corporation Commission, 278 U. S. 515; Lynch v. United States, 292 U. S. 571, 586). “En casos claros las pre-sunciones no tienen importancia”;15 y nadie puede categóri-camente decir qué es lo que inclina la balanza a favor de uno u otro lado. T la contestación final es que “bajo cual-quier regla, la determinación en definitiva se obtiene apli-cando la misma fórmula, ¿Cuál fué la intención de los legis-ladores?” 16
*230Una advertencia final, mencionada más arriba, es propia en este momento. Algunos de los casos se olvidan del hecho de que la fórmula no es lo que la Legislatura intentó. Es obvio que eso no se puede llevar a efecto en vista de la ad-mitida nulidad de algunas disposiciones del estatuto. La fór-mula es más bien lo que la Legislatura hubiera hecho de ha-ber sabido que ciertas disposiciones del estatuto, según fué originalmente aprobado, eran inválidas.17
Con estas consideraciones preliminares en mente, pase-mos a los hechos del presente caso. Citando casos conoci-dos sobre la materia (Johnson v. State, 37 Atl. 949 (N. J., 1897); Riccio v. Hoboken, 55 Atl. 1109 (N. J. 1903); McFarland v. City of Cheyenne, 42 P. (2d) 413 (Wyo., 1935); Hill v. Wallace, 259 U. S. 44;18 Williams v. Standard Oil Co., 278 U.S. 235; Carter v. Carter Coal Co., 298 U.S. 238; P. R. Tobacco Corp. v. Buscaglia, 62 D.D.R. 811, 829), la corte de distrito concluyó que las otras disposiciones de la Ley mím. 33 están tan íntimamente relacionadas y entrelazadas con la disposición de que el Presidente de la Cámara y el Presi-dente del Senado serán miembros del comité que aprobará la erogación de fondos que al ser dichos funcionarios elimi-nados del comité mediante interpretación judicial debe caer la ley en su totalidad.
’ La corte inferior resolvió que “la cláusula asignando fon-dos está íntimamente ligada con la creación del comité y la ■ forma de hacer los desembolsos”. La corte primero, se basa en las limitaciones contenidas en el estatuto restringiendo la discreción del comité para desembolsar estos fondos. Estas limitaciones, afirma la corte de distrito, son que las “cala-midades” para las cuales podían desembolsarse estos fon-*231dos estaban enumeradas expresamente;19 que tales “calami-dades” debían trocarse en “necesidades públicas, inespera-das o imprevistas”; que el dinero no podía gastarse excepto para “el fin de proteger las vidas y propiedades de las gen-tes y el crédito público ’ ’; que el estatuto expresamente pro-hibía “se use el fondo sin el consentimiento previo de la Asamblea Legislativa para nuevas actividades gubernamen-tales, ni para aumentar o suplir directa o indirectamente, las asignaciones votadas para llevar a cabo servicios ordinarios del gobierno”.20
Pero las limitaciones con las cuales la Legislatura res-tringió los desembolsos del Pondo de Emergencia pudieron muy bien haberse puesto como limitaciones sobre las eroga-ciones ejecutivas. Es decir, aplicando la fórmula que go-bierna en estos casos — si la Legislatura hubiera sabido que tenía que rendir a la rama ejecutiva el poder para desem-bolsar estos fondos, el hecho de que estas limitaciones sobre desembolsos fueran incluidas en el estatuto no nos lleva ne-cesariamente a la conclusión de que bajo estas circunstancias la Legislatura, de ningún modo, hubiera aprobado el esta-tuto. En verdad, de significar algo, tales rígidas restriccio-nes señalan una nulidad parcial más bien que completa: un cuerpo legislativo muy bien puede ser persuadido para darle a un comité, en el cual estaba representado, carta blanca en cuanto al desembolso de fondos, especialmente si uno de sus miembros tenía un efectivo poder de veto; mientras que de advertírsele previamente a la Legislatura que sus miembros no podían actuar, la incorporación en el estatuto de tales limitaciones rígidas sería más procedente. Como cuestión de hecho, estas son las mismas restricciones sobre las cuales la corte de distrito descansó al resolver correctamente, como hemos visto, que la Ley núm. 33 no constituía una delega-ción inválida de poderes legislativos — que la Legislatura ha-*232bía insertado en dicha Ley suficientes normas para guiar al ejecutivo y para facilitarle la terminación de los detalles en la ejecución de la ley (Luce & Co. v. Junta de Salario Mínimo, 62 D.P.R. 452; Pueblo v. Martínez, 62 D.P.R. 734). Debemos confesar que estas disposiciones de la Ley núm. 33 nos llevan a exactamente la conclusión contraria a la que llegó la corte de distrito.
La corte de distrito también descansó en la disposición del estatuto de que se necesitaban cuatro votos de cinco para desembolsar los fondos. Esto significa, desde luego, que el desembolso de cualquier fondo debe ser aprobado por lo menos por un miembro legislativo. De esto concluye la corte de distrito que “La Legislatura no hubiera consentido jamás en permitir que se gastase el dinero sin que hubiese mediado la intervención y la aprobación previa de uno de sus presi-dentes. Para los legisladores, fueron tan, sino más, impor-tantes las personas que habían de componer el comité de de-sembolsos, como las asignaciones mismas.”
Debe admitirse en seguida que la disposición de la ley de que el comité no tomaría acción sin el voto por lo menos "de uno de sus miembros legislativos, era una importante disposición del estatuto. Demuestra la determinación de la Legislatura para dar a sus miembros una voz poderosa en el desembolso de estos fondos. Pero sería pensar artificio-samente el resolver, sin ulterior examen, que esta disposi-ción en cuanto a los cuatro votos es decisiva de la cuestión que estamos investigando ahora. Este argumento, al exa-minarse cuidadosamente, es en efecto una afirmación de que la disposición del estatuto en cuanto a los miembros legisla-tivos so elimina del estatuto como inválida; que el requisito de una disposición en cuanto a cuatro votos permanece en el estatuto; que el comité consiste ahora de sólo tres miem-bros; y que el estatuto en total por tanto cae porque un co-mité formado por tres miembros nunca puede aprobar una resolución que requiere cuatro votos.
*233El defecto de este razonamiento nos parece obvio. Am-bas disposiciones — los miembros legislativos y el requisito de cuatro votos — descansan en el mismo nivel. El propósito de cada uno es poner énfasis en la idea original de la Legisla-tura de' participar en la erogación de los fondos por ella aprobados. Pero una vez que se resuelva que este método de desembolso es inconstitucional, no podemos seguir el ra-zonamiento de la corte inferior de que la disposición sobre los cuatro votos sea predominante. Al contrario, dieba dis-posición está, en verdad — para emplear el lenguaje de los casos — “íntimamente relacionada” a la disposición en cuanto a que los legisladores sean miembros del comité. Si dos miembros del comité no pueden constitucionalmente actuar y por tanto debe eliminarse de la ley tal disposición, la dis-posición relacionada de que el comité — oiiginalmente un co-mité de cinco — no pueda funcionar excepto por un voto de cuatro obviamente debe también eliminarse del estatuto. Pero queda todavía la pregunta — no obstante eso ¿hubiera la Legislatura deseado que el estatuto permaneciera en vigor sin estas dos disposiciones, de haber tenido conocimiento al tiempo de aprobar la ley que no podían incluirse en la ■misma?
Aunque citando extensamente del considerable número de casos sobre esta materia, la corte de distrito descarta con un párrafo la segunda decisión de Springer v. Philippine Islands, supra, que parece ser el de más semejanza al de autos de todos los que hemos examinado. Y en vista de la dificultad de reconciliar las decisiones en este campo y la ten-dencia de las cortes en decidir cada caso de esta naturaleza por sus propios méritos, somos afortunados en encontrar que el caso de Springer es casi idéntico al nuestro.
El caso de Springer envolvía recursos de la naturaleza de quo warranto impugnando el derecho para ocupar los car-gos de directores de ciertas corporaciones en las cuales las Islas Filipinas poseían sustaneialmente todos las acciones. *234Dos de estas corporaciones eran The National Coal Co. y The National Bank. Se aprobó un estatuto disponiendo que el poder de votación de todas las acciones poseídas p£>r el gobierno se confería exclusivamente a un comité, que consis-tía del Gobernador-General, el Presidente del Senado y el Presidente de la Cámara de Representantes. Se radicaron recursos para lanzar a los directores que habían sido elegi-dos por los dos miembros legislativos. Como ya se ha indi-cado, se decidió que las leyes en cuestión eran nulas toda vez que conferían funciones ejecutivas a miembros de la Legis-latura. La corte de distrito siguió correctamente esta deci-sión.
Pero había una decisión adicional del caso de Springer, aún más importante a los finés de este caso. La opinión de la Corte Suprema de Filipinas contiene una excelente expo-sición de la regla sobre nulidad parcial en 50 Fil. 272, 306. Aplicando dicha regla a los hechos del caso de Sprwrger, la corte, por voz del Juez Asociado Sr. Malcolm, dice a la pág. 307: “La Legislatura ha establecido legalmente una ‘National Coal Company’ y un comité con facultades para vo-tar por las acciones del Gobierno en esa compañía, pero ile-galmente. ha dispuesto que dos de sus miembros ocupen' car-gos en el comité. ¿Violentaría este tribunal la voluntal le-gislativa si la facultad de votar continuara solamente en ma-nos del Gobernador-General hasta que la Legislatura dispu-siera otra cosa diferente? Concluimos que no, por la razón de que el primordial propósito de la Legislatura era ‘prose-guir la explotación de depósitos carboníferos ... y minar . . . y vender el carbón contenido en dichos depósitos’ . . . El fin incidental de la Legislatura era disponer un método para votar por las acciones poseídas por el Gobierno en la ‘National Coal Company.’ ”
Reconocemos que ésta no fué simplemente la cuestión del fracaso de una apropiación, como podría argüirse aquí, y que la Corte Suprema de Filipinas reforzó su conclusión, diciendo, *235a las págs. 308-9 que “En el supuesto de que, sin embargo,, toda la disposición que autoriza el comité con facultad de-votar, sea considerada como eliminada, con todo, creemos que aún recaerá en el G-obernador-G-eneral el deber de pro-teger los intereses públicos y la propiedad pública. A él se le hace responsable de la ejecución de las leyes, y no sería fiel con ese deber si, por medio de inacción, los instrumentos del Gobierno dejaran de funcionar y si los bienes del Go-bierno se permitiera que fueran disipados.” .
La corte de distrito aparentemente descansaba en este punto citado últimamente cuando distinguió la decisión-adi-cional del caso de Springer como sigue: “Es distinto el caso-de Springer v. Philippine Islands, supra. Allí el gobierno filipino era dueño de unas acciones y se creó un comité de control para votarlas. Eliminados los legisladores alguien debía tener ese derecho y tratándose de un acto ejecutivo de gobierno nadie'debía ejercitarlo sino aquél a quien la Ley Orgánica Filipina confería el poder supremo ejecutivo.”
Pero si las opiniones en este caso son examinadas cuida-dosamente, encontramos que este limitado fundamento, que convenimos sería suficiente para sostener la conclusión dé-las cortes, no es en manera alguna la base exclusiva para dicha decisión. Al contrario, como hemos visto, la Corte Su-prema de Filipinas manifestó más extensamente, antes de reforzar su conclusión con una mera exposición del limitado' fundamento 3m referido, su decisión más amplia de que la función ejecutiva gubernativa de poseer y controlar las ac-ciones era el propósito principal de la legislación; que el método de votarla era sólo incidental a dicho propósito primordial; y que las cortes estaban por tanto obligadas a lle-var a cabo dicho propósito primordial salvando el remanente-del estatuto; siempre y cuando se pudiera hacer meramente eliminando las disposiciones ilegales y dejando en efecto un estatuto que se pudiera poner en práctica.
*236La Corte Suprema de los Estados Unidos, al confirmar las sentencias, empleó nn lenguaje amplio. La corte dijo a las págs. 205-6: “Y también somos de opinión que los pode-res ejercitados por la Legislatura de Filipinas están confe-ridos por la Ley Orgánica en el Gobernador-General. La intención del Congreso a ese efecto se desprende de las dis-posiciones de dicha ley ya mencionadas. Expuestas breve-mente estas disposiciones son: Que el poder ejecutivo supremo está conferido en el Gobernador-General, a quien se le otorga la inspección general y el control sobre todos los departamentos y negociados del Gobierno Filipino; sobre sus hombres recae la responsabilidad de la fiel ejecución de las leyes de las Islas Filipinas; y mediante la disposición antes citada, todas las funciones ejecutivas deben estar directa-mente bajo el mando del Gobernador-General o dentro de uno de los departamentos ejecutivos bajo su inspección y control. Estas son concesiones lo suficientemente amplias para incluir los poderes que la Legislatura intentó ejercitar a través de las disposiciones de la ley que ahora revisamos.21
Nuestro dilema no es tan serio como el que tenían las cortes ante sí en el caso de Springer. Allí una junta de tres miembros en efecto fue disuelta con la eliminación de los dos miembros legislativos, dejando en funciones únicamente al Gobernador-General. Por tanto se hizo necesario escudriñar la Carta Orgánica para encontrar en ella puntos de apoyo, *237incluyendo el poder ejecutivo supremo, para sostener el de-recho del Gobernador a actuar solo. En este caso no tene-mos que descansar en las disposiciones de nuestra Carta Or-gánica que concebiblemente pudieran justificar el expendio de dinero apropiado por la Legislatura sin una designación específica del departamento u otra agencia ejecutiva que, bajo la inspección del Gobernador tal como exige nuestra Carta Orgánica, desembolsaría los Hondo's en cuestión. Po-demos salvar la legislación — y es nuestro deber hacerlo si encontramos que eso fue lo que la Legislatura hubiera tenido en mente de haberse enterado de que su disposición en cuanto a los miembros legislativos en el comité en unión a la dispo-sición que la acompañaba de que uno de los votos legislativos era necesario para poderse actuar, era nula — mediante un procedimiento ■ que se asemeja considerablemente más a la. intención legislativa original que aquella empleada en el caso de Springer. En este último la eliminación de los dos miem-bros legislativos dejó las funciones ejecutivas únicamente en manos del Gobernador-General. En nuestro caso la elimina-ción de las disposiciones concernientes a los miembros legis-lativos hace que el artículo 7 de la Ley núm. 33 lea como si-gue: “No se harán desembolsos'del ‘Fondo Insular de Emer-gencia’ sino mediante resolución adoptada por el voto afir-mativo de ... un comité constituido por ... el Gobernador, ... el Tesorero y el Auditor de Puerto Rico.”
*238Sin infringir la regla de que la realización de funciones ejecutivas debe asignársele a los miembros de la rama eje-cutiva del Gobierno, el estatuto así interpretado no obstante retendría una pequeña fiscalización sobre el Gobernador— que falta enteramente en el resultado a que se llegó en el caso de Springer — al incluirse en el comité, tal cual fué la intención de la Legislatura, al Auditor, quien no es nom-brado por el Gobernador sino por el Presidente, a quien en última instancia es responsable en vez de serlo al Goberna-dor. En verdad es difícil concebir un comité más apropiado. Después de todo, fiemos resuelto que la Legislatura debe asig-nar este poder a la rama ejecutiva. Toda vez que el poder ejecutivo bajo nuestra Carta Orgánica emana del Goberna-dor, ciertamente no se infringe la política legislativa en re-tenerlo como miembro del comité. Y el Auditor y el'Teso-rero son los funcionarios fiscales del Gobierno y son los úni-cos jefes de departamento que están supuestos a no estar' interesados en obtener asignaciones de fondos para proyec-tos a ser administrados por sus departamentos. Por tanto ellos son personas peculiarmente adecuadas para considerar tales solicitudes desde un punto de vista desprendido, impar-cial y experto. Pero aún si el comité así constituido fuera poco menos que perfecto, no estaríamos inclinados a deste-jer la labor de la Legislatura más de lo que ya lo fiemos fie-cfio, a menos y fiasta que dicfio cuerpo fiable por sí mismo.
Cuando examinamos el propósito de esta ley, surge aún más claro que es nuestro deber preservar la Ley núm. 38 en esta forma. Como fiemos visto, la fórmula establecida en todos los casos, pero particularmente en el de Springer, pa-rece ser: ¿Es el fin primordial de esta ley el expendio de fondos para afrontar calamidades públicas, con la manera de gastar el dinero importante pero incidental al fin primordial, o es la manera de gastar dicfio dinero el fin primordial? Expuesta en esta forma, parece obvia la contestación. Aquí tenemos un estatuto con un fin preciso — una asignación de *239fondos de reserva continua y permanente, depositados en fideicomiso y disponibles inmediatamente para afrontar nece-sidades públicas imprevistas y graves. Este fin no se afecta en lo más mínimo por el cambio exigido eonstitncionalmente en la manera de gastar tales fondos. ¿Es que vamos a decir qne la'manera de gastar los fondos supera — o aun iguala — - en importancia su propósito, de tal suerte que la Legislatura hubiera dicho deliberadamente, de ser traído el asunto a su atención, al ser azotada esta Isla tropical por uno de los huracanes devastadores que nuestra historia demuestra se originan en esta área y pasan a través de la Isla dejando tras sí una comunidad en la miseria, que era su deseo dejar el fondo de $8,000,000, que había sido separado por ella para combatir tal desolación, intacto en el Tesoro porque sus miem-bros no podían participar constitucionalmente en su desem-. bolso? No estamos preparados para atribuirle tan insensible actitud a la Legislatura. Si esa es la actitud de la Legisla-tura se manifestará en seguida cuando ésta se vuelva a reu-nir. Hasta que eso ocurra, preferimos creer que la Legisla-tura quiso decir lo que se desprende de la faz de la ley; es decir, que estaba interesada primordialmente en afrontar las necesidades públicas creadas por calamidades imprevistas y graves; que ella prefería que dos de sus miembros tuvieran participación en el expendio de dicho dinero; pero de no ser ello posible hubiera deseado que el estatuto práctico que to-davía quedaba, fuera puesto en vigor con el fin de que a esta comunidad, le fuera suministrada la ayuda que específica-mente había provisto para tales contingencias.
Ya hace mucho tiempo que pasó la época en que el poder del gobierno para aliviar la congoja de todo un pueblo era interpretada a regañadientes por las cortes (véase Buscaglia v. Corte, supra, en el que resolvimos que los gastos de ayuda por el gobierno son “necesarios para él sostenimiento del Gobierno”). Además, anular totalmente una ley porque una de sus disposiciones no puede ponerse en vigor es un paso *240muy radical. Preferimos el paso más conservador de dejar la ley en efecto segregándole la disposición impugnada. Ciertamente los casos demuestran que eso es lo que la ma-yoría de las cortes ha hecho cuando se han confrontado con este problema: Anular totalmente el estatuto por nulidad parcial es la excepción más bien que la regla general. En la gran mayoría de los casos las cortes salvan el remanente de la ley.22
Hasta dónde irán las cortes al poner en vigor la doctrina de nulidad parcial quedó demostrado por lo que en efecto hizo la Corte Suprema en el caso de Springer. Allí ya he-mos visto, una junta de tres — el Gobernador-General, el Pre-sidente de la Cámara y el Presidente del Senado — fue redu-cida por las cortes al Gobernador-General únicamente. Las cortes permitieron de este modo que las funciones ejecutivas allí envueltas fueran realizadas por la minoría de la junta, el Gobernador-General solamente. Un argumento análogo al argumento sobre los cuatro votos traído aquí fue hecho pre-sumiblemente en aquel caso y rechazado. Es decir, si la le-gislación no se desfigura fatalmente sustituyendo un hombre por un comité de tres, de la misma manera un comité de tres puede reemplazar uno de cinco que por ley podía actuar úni-camente con mayoría de cuatro votos. En cada caso una minoría del grupo tal cual fué constituido originalmente puede ahora tomar acción ejecutiva. También, lo que es más importante, allí la Corte Suprema de los Estados Unidos creyó que el fin primordial de que el gobierno operara los bancos y las compañías de carbón, debía ser salvado deci-diendo que el estatuto era sólo parcialmente nulo, a pesar de un cambio tan radical en la maquinaria ejecutiva. ¿Va-mos a decir que nuestra Legislatura no hubiera deseado una decisión similar sobre una cuestión que envolvía el socorro a toda la comunidad al ocurrir un desastre? Seguramente el cumplimiento de la política de nuestro estatuto sería más *241probable mediante la nulidad parcial, como en el caso de Springer, más bien que mediante la nulidad total de la ley. ¿Quién podría decir que tal procedimiento está justificado para operar un negocio bancario o de carbón, pero que las medidas de socorro para un pueblo azotado por una calami-dad no pueden ser tratadas de igual manera?
La corte de distrito razona también como sigue: “No es un secreto para nadie, y de ello tomamos conocimiento judicial, de que las asignaciones para el programa de emergen-cia de guerra fracasaron en la última sesión de la legislatura pasada precisamente por baber surgido discrepancias entre el senado y la cámara sobre la forma de constituir el orga-nismo que había de administrar el fondo. Estamos conven-cidos de que la legislatura no hubiera hecho las asignaciones sin tener participación en la forma de gastar el dmero . . : No podemos creer que la legislatura hubiera aprobado la ley para que los desembolsos fueran hechos únicamente por el Gobernador, el Tesorero y el Auditor. Nos encontramos en-tonces a una situación idéntica a la de People v. Tremaine, supra, ...” (Bastardillas nuestras.)
Es algo fuera de lo ordinario el determinar la intención legislativa para el 1932 por la actitud de una Legislatura diferente en 1944 hacia una ley diferente. Pero aceptando arguendo dicha fórmula como la cinta métrica para medir la intención legislativa, encontramos que la división en 1944 no fue de la misma clase: Ni la mayoría de la Cámara ni la del Senado hacían esfuerzo para imponer a la otra rama legislativa la condición inconstitucional de que sus miembros se sentaran en el comité de desembolsos que tendría a su cargo el programa. Por el contrario, la división fué sobre una cuestión enteramente diferente: la idoneidad de los miembros de la propuesta junta: Buscaglia v. Corte, supra. Pero lo que es más importante es que el récord en dicho caso sí demuestra una ferviente disputa en cuanto a la constitu-ción del comité de desembolsos. Si bajo tales circunstancias *242se hubiera aprobado finalmente nn proyecto de ley que era inconstitucional en lo que se refiere a los miembros de la ■junta, convenimos que habría considerable base para estar de acuerdo con la posición de la corte inferior de que la Le-gislatura tuvo la intención de que si tal disposición no podía permanecer intacta en el estatuto, éste en total debería des-aparecer.
Pero aquí no tenemos tal historia legislativa. Nada ha sido traído a nuestra atención para demostrar algún interés excepcional de la rama legislativa en la formación del co-mité que administraría la Ley núm. 33. Desde luego, la Le-gislatura reveló el deseo de que sus Presidentes se sentaran en el comité. Pero en manera alguna es claro que este de-seo de la Legislatura de 1932 era tan intenso que hubiera decidido dejar a la Isla atribulada por los efectos de los hu-racanes y otras calamidades antes que renunciar a su par-ticipación en el desembolso de los fondos que había asignado para este fin. En verdad, podía añadirse, es la historia le-gislativa de lucha y la insistencia de la Legislatura de usur-par funciones ejecutivas, unido a una controversia existente por algún tiempo, la que parece haber motivado la decisión de la Corte de Apelaciones de Nueva York en el caso de People v. Tremaine, 168 N. E. 817 (N. Y., 1929).23
La corte de distrito descansó tanto en el caso de Tremaine que creemos conveniente examinar dicho caso en detalle. Empecemos por indicar que el caso de Tremaine contiene dos decisiones. Y aquí también, como en el caso de Springer, la corte inferior eligió seguir sólo una de ellas. Una de las decisiones de dicho caso es que la sección 139 de la Ley Es-tatal de Finanzas era nula en tanto en cuanto disponía que “Cuando, por actuación., de la Legislatura, se crea o se re-organiza un departamento estatal ... y se asigna una suma global para su mantenimiento y funcionamiento . . . ningún *243dinero así apropiado será usado como compensación para servicios personales.... hasta qne nna lista de cargos y sueldos haya sido aprobada por el Gobernador, el Presidente del Comité de Hacienda del Senado y el Presidente del Co-mité de Medios y Arbitrios de la Cámara . . . Después de emplear razonamientos con los cuales ya estamos familia-rizados en este caso, la corte dice a la pág. 822:
“Por tanto todo, lo contenido en los proyectos de asignación aquí envueltos que confiera poderes a los Presidentes de las Cámaras Le-gislativas para aprobar segregaciones es inconstitucional y nulo. Como claramente indica la controversia que el fin legislativo sería frustrado permitiendo que el poder de aprobar permaneciera úniea- . mente en el Gobernador, todas las disposiciones para la aprobación de segregaciones contenidas en la sección 139 de la Ley Estatal de Finanzas deben ser declaradas nulas . . . En lo que respecta a las asignaciones propiamente dichas, éstas pueden ser separadas de las partes inconstitucionales de las leyes, y son por consecuencia la ley del estado. Tanto la Legislatura como el Gobernador claramente tuvieron la intención de que de cualquier modo los departamentos se sostuvieran adecuadamente y se les asignara fondos de conformidad. La Legislatura no puede incluir condiciones nulas a una Ley de Asignaciones. Si trata de hacerlo, sucumbe el intento y no la asig-nación. ... La Ley Estatal de Finanzas, sección 139, y la sección 11 del Capítulo 593, Leyes de 1929, que fué vedada, y todas las dis-posiciones sobre segregaciones contenidas en las Leyes de asignacio-nes de 1929, son por tanto inconstitucionales y nulas, aunque las asignaciones propiamente dichas, con las excepciones especificadas más adelante, son válidas.” (Bastardillas nuestras).
La. corte inferior omite citar la porción arriba copiada de la opinión en el caso de Tremaine. Sin embargo descansa en el párrafo inmediatamente posterior que dice como sigue (págs. 822-3):
“Una de dichas leyes de asignaciones merece atención especial. El poder legislativo asigna el dinero, y, excepto en lo que se refiere a las asignaciones legislativa y judicial, el poder administrativo o ejecutivo gasta el dinero asignado. Los miembros de la Legislatura no pueden ser nombrados para gastar dinero. De ahí que todo lo contenido en las asignaciones en el Capítulo 93, Leyes de 1929, para *244la construcción de edificios públicos hechas aya ser gastadas por la comisión estatal de edificios y oficinas, creada por el Capítulo 5, Le-yes de 1926, y compuesta por el Gobernador, como Presidente, el Presidente Pro Témpore del Senado, el Presidente de la Cámara,, el Presidente del Comité de Hacienda del Senado, el Presidente del Comité de Medios y Arbitrios de la Cámara, el Superintendente de Obras Públicas, y el Arquitecto del Estado, sufre del vicio de nu-lidad. Una mayoría de los miembros de tal comité son funcionarios legislativos que actúan ex oficio, y por tanto, ocupan cargos civiles de carácter administrativo desde sus sitios en la Legislatura,' que son nulos. Cuando se les despojó de sus cargos o funciones como miem-bros de tal comisión, ésta es mutilada e invalidada, por lo menos en lo que respecta a sus funciones para gastar el dinero . . . Tales partidas son $550,000 para el edificio de oficinas estatales en Buffalo, y $3,250,000 para el edificio de oficinas estatales en la ciudad de Nueva York.”
El único motivo que expone la Corte, de Apelaciones de Nueva York para eliminar esta partida de las muchas que dejó intactas en dicho caso es que “Una mayoría de los miembros . . . disfrutan de . . . nombramientos . . . inváli-dos . . . Cuando son despojados de sus cargos ... la comi-sión queda mutilada „ . . ”. Pero eso, como hemos visto, no impidió a la Corte Suprema de los Estados Unidos permitir que el Gobernador-General asumiera solo las funciones de un comité de tres. Además, en el presente caso, los tres miembros ejecutivos, una mayoría del comité, permanecen en funciones, permitiendo que el comité siga funcionando, aun-que es cierto en nuestro caso que la mayoría contemplada por el estatuto para acción afirmativa — cuatro—ya no es po-sible. De cualquier modo, la mejor contestación a este argu-mento, como ya hemos visto, es que el factor de mayoría no es dominante o aún decisivo — el fin primordial de la Legis-latura al aprobar la ley permanece por encima de todo.
Pero aun asumiendo que estuviéramos conformes con el caso de Tremaine, ¿por qué asimilar la situación del caso de autos a la construcción de dos edificios para oficinas más bien que a las asignaciones ordinarias de los departamentos *245del gobierno? En el presente caso está envuelta nna gran suma depositada en fideicomiso qne es nna asignación per-manente y continua qne es constantemente reintegrada y aumentada 24 y qne, la Legislatura previo, estaría disponible inmediatamente para afrontar el embate inesperado de las calamidades qne la experiencia nos ba enseñado azotan de cuando en vez a esta comunidad. En verdad, podría soste-nerse airosamente que nna asignación permanente y continua de esta naturaleza goza de nna dignidad mayor qne las le-yes ordinarias de asignaciones, ya que esto permite al co-mité gastar sus fondos sin recurrir para ello a la Legisla-tura de año en año. Y aunque gastada sólo intermitente-mente, tal asignación es con certeza tan importante como aquellas “necesarias para el sostenimiento del gobierno.” (Buscaglia v. Corte, supra). Por tanto procede argumentar que si por ejemplo se hiciera una disposición regular todos los años en los presupuestos de los departamentos de Interior y Agricultura asignando una cantidad para afrontar las contingencias enumeradas en la Ley núm. 33, cualesquiera requisitos en dichas asignaciones de que miembros de la Le-gislatura se sentarán junto a los dos Comisionados y al Go-bernador para disponer de los fondos, sería — de conformi-dad con el lenguaje del caso de Tremaine — “condiciones nu-las en una Ley de Asignación” pero sin embargo, “las asig-naciones propiamente dichas . . . [serían] válidas.”
La médula de la cuestión es que nada encontramos en el caso de Tremaine que nos autorice para imputarle a nuestra Legislatura la intención de que, a pesar de todas las rígidas limitaciones y restricciones contenidas en nuestra ley para guiar, limitar y, de ser necesario, paralizar las actuaciones del ejecutivo que la corte inferior y las partes admiten de plano son más que suficientes para establecer correctas nor-mas legislativas que rijan la conducta ejecutiva y que por ningún esfuerzo (je imaginación puedan ser catalogadas como *246un poder ilimitado — la Legislatura, al tener conocimiento de qüe su precaución final de participación directa en los de-sembolsos de fondo era inconstitucional, en efecto dijo, o hubiere entonces dicho, en aquel caso, toda esta ley, prove-yendo para el socorro de emergencia debido a calamidades, tales como huracanes, guerras,- plagas y terremotos, sería nula.
La próxima contención hecha por Rodríguez Pacheco fue que, aún asumiendo que la Ley núm. 33 era válida parcialmente, la asignación de fondos para aliviar a la comunidad de los efectos de una sequía no estaba autorizada por los términos del artículo 4 que dispone que “el ‘Fondo Insular de Emergencia’ será aplicado a afrontar necesidades públicas . . . imprevistas, causadas por calamidades, tales como guerras, huracanes, terremotos y plagas . . . (Bastardillas nuestras). La corte de distrito rehusó considerar esta contención, en vista del hecho de que había resuelto que la ley era nula totalmente. Esto constituyó una debida abstención judicial. Pero‘como hemos sostenido la ley en parte, tenemos que considerar esta contención.
Este punto nos impresiona muy poco. Ante la corte inferior se adujo considerable prueba en cuanto a la severa naturaleza de la sequía en Puerto Rico durante el pasado año y de sus desastrosos efectos sobre toda nuestra econo-mía. En verdad, esta situación fue tan notoria como para no necesitar prueba alguna — tomamos conocimiento judicial de que fue la más intensa sequía en nuestra historia desde la soberanía americana. Su efecto fue y continúa siendo uno de los acontecimientos de la vida de esta comunidad. Con esto el contribuyente está de acuerdo. Pero afirma que este hecho es irrelevante, toda vez que el artículo 4 no enumera específicamente las sequías como una de las calamidades contempladas por la Legislatura que exija el expendio de dinero del Fondo de Emergencia. Interpretar el artículo 4 en esta forma restringida equivaldría por cierto a interpre-*247tar a regañadientes una amplia medida social. Afortunada-mente, el propio lenguaje del artículo no requiere tan limi-tada interpretación. El propio contribuyente aún concede que una sequía es una “calamidad”. Y nada encontramos en el artículo que limite el socorro provisto en dicha ley ex-clusivamente a aquellas calamidades enumeradas expresa-mente en la misma. Por el contrario, es claro que las eala.-midades enumeradas en el estatuto están así enumeradas sólo como ilustrativas y como medio de ejemplos. Ese es obviamente el significado de la frase “tales como” que en-contramos antes de la lista de calamidades contenidas en el estatuto. Esta fue una previsión constructiva de parte de la Legislatura. Por su naturaleza las calamidades son ines-peradas. Sería en verdad muy arriesgado tratar de mencio-nar en detalle en tal ley cualquier posible contingencia. Si fuéramos azotados inesperadamente por un enorme fuego, una inundación, una explosión de dinamita, o un ataque aéreo en tiempos de paz, ¿se atrevería alguien a protestar de que el comité empleara el Fondo de Emergencia para amparar a la comunidad? No vemos diferencia alguna entre estas situaciones y la de la sequía del año pasado. Ninguna de ellas está enumerada en los ejemplos de calamidades que ofrece el artículo 4. Pero indudablemente todas ellas caen dentro de la categoría de calamidades, siendo meros ejem-plos aquellas específicamente enumeradas como tales. (Véanse City of Muskegon Heights v. Danigelis, 235 N. W. 83 (Mich., 1931)Rummens v. Evans, 13 P. (2d) 26 (Wash., 1932)).
Esta conclusión en manera alguna se afecta por el hecho de que la Ley núm. 33 fué' enmendada en 1942 insertándole las guerras como una de las calamidades específicamente enumeradas. Quizás la Legislatura creyó que toda vez que la guerra, contraria a otras calamidades, no es un acto de la naturaleza, era aconsejable, dentro de un exceso de pre-caución, enumerarla específicamente. Lo más probable es que fué incluida en el estatuto como una expresión de pa-*248triotismo y de la determinación de autoridades locales en hacer nuestra parte en el esfuerzo de guerra. De cualquier modo, a nuestros fines, meramente ocupó su sitio como uno de los ejemplos de las calamidades y no invalida el razona-miento en este caso.25
Finalmente, los ataques en cuanto a la capacidad del Gobernador Interino para ocupar el cargo en lo que se refiere a su nombramiento y a la validez de su actuación al votar como tal la resolución de 22 de mayo, sólo requieren escasa consideración. No nos detendremos a examinar las muchas cuestiones levantadas por ambas partes a este efecto, en vista del hecho de que el récord demuestra que de los tres miembros del comité que podían actuar válidamente, dos— el Auditor y el Tesorero — votaron la resolución. Toda vez que las actuaciones de un comité de tres están regidas bajo las reglas corrientes por dos miembros del mismo, no vemos motivo para considerar estas cuestiones. Esto no quiere decir que a las agencias ejecutivas insulares, de las cuales el Gobernador es miembro, deba instárseles de ordinario como cuestión de práctica administrativa a reunirse en su ausencia, simplemente porque tienen el poder de imponerse a su criterio. Pero aquí de hecho formó parte del comité un funcionario que votó como Gobernador Interino. También, subsiguientemente el Gobernador permitió a los Comisionados de Agricultura e Interior, que ocupan sus cargos a voluntad de aquél, gastar estos fondos de conformidad con la resolución hasta que se les prohibió por la corte inferior; y el propio Gobernador ha comparecido como parte en este caso, a través del Procurador General, para defender la resolución del comité. Bajo dichas circunstancias no hay base para que *249las cortes intervengan con la actuación del comité que tenía la aprobación de una mayoría del mismo.

La resolución de la corte de distrito concediendo el injunction preliminar será revocada y devv>elto el caso para ulteriores procedimientos no inconsistentes con esta opinión.


(1) Leyes de Puerto Pico, 1932, según enmendada por la Ley núm. 3, Leyes de Puerto Pico, 1942, tercera sesión extraordinaria.


(2) Creemos innecesario considerar la contención de que Rodríguez Pacheco no tiene capacidad para obtener el remedio que aquí invoca como Presidente de la Cámara y como miembro del Comité (véase Gobierno de la Capital v. Consejo Ejecutivo, 63 D.P.R. 434), en vista de su derecho a demandar como contribuyente. Buscaglia v. Corte, resuelto el 28 de julio de 1944 (ante pág. 11), confirmado por la Corte de Circuito de Apelaciones el 24 de octubre de 1944. El juez que suscribe está solo al disentir de la opinión de la mayoría en cuanto a este punto, y por supuesto está obligado por la opinión de la corte en relación con el mismo.


(3)El 7 de julio se radicó una petición enmendada alegando contenciones adicionales.


(4) Esto es así si asumimos que el balance de conveniencias está a favor de Rodríguez Pacheco.


(5)Rivera v. Tugwell, supra; Fernández v. Buscaglia, Tesorero, 60 D.P.R. 596.


(6) Notamos de paso que la corte de distrito creyó que su conclusión, estaba reforzada por la disposición, del Artículo 30 de nuestra Carta Orgánica al efecto de que “ Ningún senador o representante . . . podrá ser nombrado para ningún cargo civil en el Gobierno de Puerto Bieo durante el término de su ministerio" (Título 48 U.S.C.A., sección 819). Indudablemente este argumento tiene considerable fuerza. La misma filosofía de gobierno que dio lugar a la amplia doc-trina del caso de Springer, está expuesta específica y concretamente en la inhibición que el artículo 30 pone sobre los hombros de los miembros de la Legislatura. Si bien los casos citados y el razonamiento de la corte inferior parecen ser los correctos, la amplia doctrina del caso de Springer, por sí sola, es suficiente para impedirle a los Presidentes del Senado y de la Cámara que formen parte del comité. Como esto el comité lo admite, es innecesario dar una contestación defi-nitiva en cuanto al artículo 30.
También añadimos que estamos de acuerdo con la resolución de la corte inferior, la cual no ataca Bodríguez Pacheco, de que el artículo 7 no representa una impropia delegación de poder legislativo. Como dice la corte de distrito, las normas fijadas por el estatuto son suficiente guía para la funeión ejecutiva de desembolso.


(7)People ex rel. Alpha Portland Cement Co. v. Knapp (N. Y., 1920) 129 N.E. 202, 7; Berea College v. Kentucky, 211 U.S. 45; New York Central R. R. v. United States, 212 U.S. 481; El Paso & Northeastern R. v. Gutiérrez, 215 U.S. 87; Stern, supra, pág. 110.


(8)Debe notarse, por los motivos que más adelante consignaremos, que hemos eliminado la disposición en cuanto a los cuatro votos en la teoría de que también cae con la disposición en cuanto a los miembros de la Legislatura.


(9) Sutherland, Statutory Construction (3a. edición, Horack), pág. 198.


(10) Sutherland, supra, pág. 184.


(11) Sutherland, supra, pág. 198, citando de People v. Mancuso, 175 N.E. 177, (N.Y. 1931).


(12)People ex rel. Alpha Portland Cement Co. v. Knapp et al., supra, págs. 207-8.


(13)Williams v. Standard Oil Co., 278 U.S. 235, 241-2.


(14)Dorchy v. Kansas, supra, pág. 290.


(15) Stern, supra, pág. 125.


(16) Carter v. Carter Coal Co., 298 U.S. 238, 312.


(17) Stern, supra, pág. 98; Employers’ Liability Cases, 207 U.S. 463; Lynch v. United States, 292 U.S. 571, 586.


(18)Pero compárese Chicago Board of Trade v. Olsen, 262 U.S. 1, que “ofrece un vivido ejemplo de la dificultad de reconciliar decisiones sobre separabilidad ’ \ (Stern, supra, pág. 111.)


(19)Pero véase infra sobre este punto.


(20)La materia en comillas en este párrafo se tomó del artículo 4 de la Ley núm. 33.


(21)Pareee a primera vista que indudablemente es una cuestión local el que un estatuto insular sea nulo parcial o totalmente. Stern dice, supra, págs. 91-3 que “. . . el que una ley estatal deba o no interpretarse [así] ... es una' cues-tión de interpretación estatutaria, y el deber de interpretar leyes estatales des-cansa en las cortes estatales y no en las federales. [En verdad] ... en casos recientes apelados de las cortes estatales, la Corte Suprema ha adoptado la técnica de devolver el caso a la corte estatal para la determinación de la cuestión de separabilidad”. Sin embargo, la opinión en el caso de Springer no está modelada en el lenguaje familiar de sostener la interpretación de la corte territorial sobre cuestiones locales a menos que sea inescapablemente errónea. Al contrario, la Corte Suprema, al basar su decisión en la intención del Congreso en varias disposiciones del Acta Orgánica, parece que ejercita su criterio indepen-diente al confirmar la Corte Suprema de Filipinas. Esto puede indicar que la *237Corte pudo creer que la decisión del caso dependía, en análisis final, de una interpretación del Acta Orgánica. De ser eso así — mediante paridad de razona-miento — aquí puede existir la misma situación, y en este caso por tanto concebi-blemente puede estar envuelta una cuestión federal. De establecerse eso defini-tivamente, estaríamos obligados, ya concurriéramos con él o no, a seguir el caso de Springer (Gallargo v. González, 143 F. (2d) 947 (C.C.A. 1st, 1944); cf. Puerto Rico v. Rubert Co., 309 U.S. 543, 549-50; De Castro v. Board of Commissioners of San Juan, 323 U.S. 451). Pero eso es otro aspecto interesante que no necesitamos explorar en este caso, en vista del heelio de que rechazamos cual-quier intención de repudiar la segunda decisión en el caso de Springer. (Véase Buscaglia v. Corte, ante, pág. 11, según compara con Massachusetts v. Mellon, 262 U.S. 447).


(22) Stern, supra, pág. 107.


(23) Además, aun en el caso de Tremaine, como veremos, continuaron en vigor otras asignaciones sin las condiciones nulas.


(24)Artículo 3 de la Ley núm. 33.


(25)La determinación de la cuestión, de si los medios adoptados por el comité para remediar los efectos de la sequía eran los mejores bajo las circunstancias no es una que cae dentro de nuestra incumbencia. Nadie afirma que fueron ente-ramente irrazonables. Por tanto no estamos en libertad de substitutir nuestro criterio por el del comité en una cuestión que obviamente pertenece a la discreción administrativa.